13-4321
    Wilson v. Tarricone
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 2nd
    day of May, two thousand fourteen.

    PRESENT:
                JOHN M. WALKER, JR.,
                PETER W. HALL,
                      Circuit Judges,
                J. GARVAN MURTHA,*
                      District Judge.
    ____________________________________________

    Rhonda Hill Wilson,

                            Plaintiff-Appellant,

                      v.                                               13-4321-cv

    Anthony Tarricone, Kriendler and Kreindler Law Firm, 710 Park
    Avenue, New York, New York 10007, American Association for
    Justice, 777 North 6th Street, Northwest, Suite 200, Washington,
    DC 20001, FKA Association of Trial Lawyers of America,

                      Defendants-Appellees.
    ___________________________________________

    FOR PLAINTIFF-APPELLANT:                            Rhonda Hill Wilson,          Esq.,   pro se,
                                                        Philadelphia, PA.



             *
           The Honorable J. Garvan Murtha, of the United States District Court for the District of
    Vermont, sitting by designation.
FOR DEFENDANTS-APPELLEES:                             Stephen D. Susman, Chanler A. Langham,
                                                      Susman Godfrey, L.L.P., Houston, TX, for
                                                      Appellee the American Association for
                                                      Justice; Robert S. Peck, Center for
                                                      Constitutional Litigation, P.C., Washington,
                                                      DC, for Appellee Anthony Tarricone.

       Appeal from a judgment of the United States District Court for the Southern District of New

York (Swain, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

       Plaintiff-Appellant Rhonda Hill Wilson, an attorney proceeding pro se, appeals the

judgement of the district court (Swain, J.) entered on September 30, 2013 granting Defendants-

Appellees the American Association for Justice (“AAJ”) and Anthony Tarricone’s (an attorney and

former president of AAJ) motions to dismiss pursuant to Rule 12(b)(6) of the Rules of Civil

Procedure. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

       “We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

construing the complaint liberally, accepting all factual allegations in the complaint as true, and

drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282 F.3d
147, 152 (2d Cir. 2002). The complaint must plead “enough facts to state a claim to relief that is

plausible on its face,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[ ] the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although all allegations contained in the complaint are

assumed to be true, this tenet is “inapplicable to legal conclusions.” Id. After an independent

review of the record and relevant case law, we affirm for substantially the reasons stated by the

district court in its September 26, 2013 order.

                                                  2
       We have considered all of Wilson’s arguments and conclude that they are without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                             3